DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov (US 2012/0259250) in view of Law (US 5,762,066) and Carol (US 2014/0330175).
Regarding claims 1, 12, 17 and 18, Sapozhnikov discloses a method with the step of generating an acoustic ultrasound wave that is focused at a focal point to deliver a dose of energy (HIFU pulses focused on a focus point 120 in a target site 122, figure 1, [0014]) and sequentially directing the focal point upon distinct portions of an object to form respective shock waves at the distinct portions of the object (for larger target sites, by scanning the HIFU source over the treatment region focusing HIFU pulses on sequential points as scanning occurs, [0015]). By creating shockwaves, the distinct portions of the object boil and form respective vapor cavities (a HIFU pulsing protocol generates shock waves in the tissue, absorbed ultrasonic energy induced heating of the tissue to a point exceeding its boiling temperature, [0015]). Sapozhnikov discloses liquefaction, mechanical and/or thermal ablation ([0018]) as is common in ultrasonic methods. Regarding the parameters of the ultrasound pulses Sapozhnikov discloses a given shock wave of the respective shock waves has a pressure magnitude of at least about 40 MPa at a focus of the given shock wave (generated shock waves have amplitudes between 10 MPa and 80 MPa, [0015]) and a duty cycle that is greater than 0.5% and less than 12% (pulsing protocol has a duty cycle of less than 10%, [0018]). Clearly all ultrasound pulses have a frequency and duration. Sapozhnikov does not disclose the portion being treated is between 0.1-0.5 mm3 or applying the same dose to at least three regions so that the total treated volume is between 1 cm3 and the entire person. Regarding the at least three regions, Sapozhnikov already discloses treating a large volume by treating a number of smaller regions (as discussed above). It is only in the interest of compact prosecution that another reference are cited since any area that receives the same amount of energy from the pulses can be considered any of the at least three regions. But the fact is that treating discrete areas with ultrasound pulses to produce a larger ablation volume is common in the art so more specific references are easy to find. Law, for example, explicitly discloses that a large tissue region can be treated by a relatively small focal point of an ultrasound device either by scanning or by treating discrete points in sequence (col. 10 lines 49-63), which is a teaching that these methods are functional equivalents (MPEP 2144.06). It is also understood to encompass any necessary number of portions. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Sapozhnikov to include treating any number of discrete regions of tissue, including at least three, to form a larger ablation region, as taught by Law, to produce the predictable result of treating a particular volume of tissue in a desired manner. Regarding the use of the same dose for each region, this is also a very common feature of ultrasound methods. Carol, for example, discloses an ultrasound system that treats a large area by applying doses to smaller areas and teaches that one or more doses can be applied to one or more regions of tissue ([0032]). This further suggests that choosing the number of doses to treat a particular region in a desired manner is well within the level of ordinary skill in the art. Note also that Carol also teaches the commonly known fact that moving a focal point of an ultrasound ablation system allows larger regions of tissue to be treated than would otherwise be possible ([0033]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Sapozhnikov-Law to include applying one or more doses (including at least substantially equal dose parameters) to each region of tissue as taught by Carol to produce the predictable result of treating a volume of tissue in a desired manner. Finally, regarding the portion size and the total volume ablated, this should simply be a matter for a person of ordinary skill in the art to determine. Applicant has not disclosed that these ranges are critical or produce unexpected results and it is immediately clear that what values are selected depends on the particular region of a particular patient being treated (as is commonly true of tissue ablation procedures). However, in the interest of compact prosecution, it is noted that Sapozhnikov discloses the boiling bubbles (which are by definition at least 100° C) can be any size between 100 micrometers and 4 millimeters ([0016]). Assuming that value is the diameter of the bubble, Sapozhnikov discloses volumes between 0.004 mm3 and 268.08 mm3. Further, it is clear that the region to be ablated in a patient can be larger than those values, and it would be well within the level of ordinary skill in the art to apply those volumes however many times necessary to treat a region having a particular size. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Sapozhnikov-Law-Carol to have any commonly known bubble volume, including between 0.1-0.5 mm3 cubed as taught by Sapozhnikov, resulting in a total ablation volume of at least 1 cm3, to produce the predictable result of treating however much tissue is necessary to produce a desired outcome. It is noted that the claim phrase “substantially uniform” is defined by Applicant in paragraph [0008] of the submitted specification as “a high degree of uniformity useful in treating a human subject having the undesirable object within their body” which is understood to be broad rather than indefinite, such that any region of tissue that is successfully ablated to produce a desired result has a “substantially uniform” ablation.
Regarding claim 2, Sapozhnikov discloses that the object is a biological tissue within a living organism (target site 122 can be within tissue 108 of a patient, [0015]).
Regarding claim 3, Sapozhnikov discloses the biological tissue is selected from a group consisting of a liver tissue, a kidney tissue, a muscle tissue (target tissue can be within a patient's kidney, heart, or liver, [0015]).
Regarding claim 5, Sapozhnikov discloses the acoustic ultrasound wave has an oscillation frequency that is greater than 900 kHz and less than 20 MHz (the HIFU source has a frequency of 2MHz, [0015]).
Regarding claim 7, Sapozhnikov discloses the acoustic ultrasound wave has a pulse duration that is greater than 0.1 millisecond and less than or equal to 40 milliseconds (the duration of each pulse is 10 ms, [0018]). 
Regarding claim 15, Sapozhnikov discloses receiving input representing one or more parameters for generating the acoustic ultrasound wave, wherein the acoustic ultrasound wave is generated according to the received input (testing apparatus 130 receives information to assess lesions and provides feedback to the function generator 104 to adjust the parameters of the ultrasound energy, [0025]). 
  Regarding claim 16, Sapozhnikov discloses a non-transitory computer-readable medium storing instructions that, when executed by an ablation system, cause the ablation system to perform the method of claim 1 (HIFU system 100 includes function generator 104 and testing apparatus 130 which automatically control parameters of the ultrasound system based on a lesion type input from a user and therefore must include stored instructions, [0025]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov, Law and Carol, further in view of Lacoste (US 2010/0094178).
Regarding claim 8, while Sapozhnikov discloses HIFU pulses ([0005]), the method of Sapozhnikov-Law-Carol does not disclose the number of pulses is more than 5 and less than about 200. However, it would be immediately apparent to one of ordinary skill in the art that any number of different parameters, including number of pulses, may be modified depending on the particular patient and the particular goal of treatment. Lacoste discloses an HIFU device and teaches that the number of pulses are between 5 and “several hundred” ([0048]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Sapozhnikov-Law-Carol to include any commonly known number of pulses, including between 5 and about 200 as taught by Lacoste, which would produce the predictable result of treating tissue in a desired manner.

Claims 9-11, 13, 14, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov, Law and Carol, further in view of Zhang (US 2014/0316269).
Regarding claims 9, 10 and 23, the method of Sapozhnikov-Law-Carol as disclosed above discloses treating multiple portions of tissue but there is no specific discussion of the order of those portions. However, regarding claim 9 in particular, since the portions are by definition three-dimensional spaces any three portions can be considered not “collinear” since some part of the portion will not be on a line. For the same reason, these portions can be considered not coplanar either since there will be a part of each three-dimensional space that is not in a given plane. If, on the other hand, the language of “colinear” and “coplanar” is intended to mean that no line and/or plane passes through any part of the portions, then the claim is indefinite because a plane will always be definable to pass through any three points. The method of Sapozhnikov-Law-Carol does not specifically disclose that the three portions form one or more concentric circles, one or more concentric spheres, and/or a closed loop. Zhang discloses a focused ultrasonic treatment device and teaches that not all portions of the distinct portions of the object are within a common line, specifically treatment portions are in concentric circles including a closed loop (as shown in figures 22, 23 and 33, a treatment pattern has a closed ring or rings of treatment region, each treated sequentially, [0375, 0396]). Zhang teaches that this arrangement allows a treatment area to be precisely controlled to avoid excessive ultrasound exposure to structures such as blood vessels where treatment is not desired ([0396]). Further, given Sapozhnikov’s wide range of treatment areas and modes ([0015], [0018]), it is reasonable to conclude that it would be beneficial to provide the method of using the HIFU of Sapozhnikov-Law in a wide range of operational configurations. Therefore, before the application was filed, it would have been obvious to one having ordinary skill in the art to modify the treatment method disclosed by Sapozhnikov-Law-Carol to include any commonly known pattern of treatment portions, including sequential portions in a closed circular array as taught by Zhang, to produce the predictable result of treating tissue in a desired manner while reducing the amount of collateral damage.  
Regarding claim 11, Sapozhnikov discloses larger target sites can be mechanically fractionated by scanning the HIFU source ([0015]). This is considered to be an open-ended number of portions, including three or more. Law also discloses that three or more regions can be treated (col. 13 lines 18-38), which is at least three portions. Neither reference discloses determining a trajectory of the distinct portions of the object such that distances between successive portions of the trajectory are maximized, wherein sequentially directing the focal point upon the distinct portions of the object comprises directing the focal point upon the distinct portions of the object according to the trajectory. Zhang discloses a focused ultrasonic treatment device and teaches a treatment plan creating lesions at sequential focus points where each sequential lesion is located “as far from that of the previous lesion” as possible ([0683], a treatment plan showing treatment region order is shown numbered in figure 176). Therefore, it would have been obvious to one having ordinary skill in the art before the application was filed to modify the method of Sapozhnikov-Law-Carol to maximize the distance between sequential treatment points as taught by Zhang to allow the previously treated region to cool thus minimizing collateral heating of tissue.
Regarding claims 13 and 14, Sapozhnikov discloses imaging the target tissue to monitor treatment (imaging system 114 monitors boiling bubbles in real time in the tissue, [0022]), but does not disclose capturing an image of the object, determining a trajectory including the portions based on the image, determining a parameter of the object based on the image or defining the portions based on the parameter. Zhang discloses a method of HIFU which includes the steps of capturing an image of the object (target tissue is imaged using an image transducer array, [0382]) and determining a trajectory of the distinct portions of the object based on the captured image (treatment and dosage planning is based on images locating and tracking the target region, fig. 25, [0344], [0382]). The method further includes sequentially directing the focal point upon the first and second portions of the object by directing the focal point upon the portions of the object according to the trajectory determined based on the captured image (imaging is used to track the target tissue and the trajectory of each sequential treatment focus can be adjusted based on position information received from the imaging system, [0344], [0567], fig. 121). Zhang further discloses the method includes the steps of determining the location of the object based on the captured image (target position is determined by imaging, [0382]) and apportioning the object into the distinct portions based on the determined size, shape, or location, wherein determining the trajectory of the distinct portions of the object based on the captured image comprises determining a trajectory of the apportioned distinct portions (treatment planning is in part based on position data from imaging, [0344], [0567] and [0668], fig. 121, including treatment patterns using a sequential array, fig. 176,  [0683]). Zhang teaches these various steps improve the accuracy of treatment by accounting for any movement of the tissue during treatment ([0344]) while providing a means to avoid tissue structures that should not receive treatment such as a blood vessel ([0396]).  Therefore, it would have been obvious to one having ordinary skill in the art before the application was filed to modify the method disclosed by Sapozhnikov-Law-Carol to include the steps of using imaging of the object to determine the location of the object, what and how many portions the object has, and a focal point trajectory that covers the portions as taught by Zhang to produce the predictable result of treating tissue in a desired manner while avoiding collateral damage to healthy tissue.
Regarding claim 20, Sapozhnikov discloses a system with one or more processors (testing apparatus 130 and function generator 104 work in conjunction to automatically adjust parameters based on a selected lesion type, [0015]) and a sensor module configured to collect sensory data from the object during ablation (imaging system 114 monitors HIFU treatment, [0022] and testing apparatus 130 assesses lesions to distinguish the type, [0025]). The system further includes an ablation module configured to generate an acoustic ultrasound wave and sequentially direct a focal point of the acoustic ultrasound wave upon distinct portions of the object (HIFU source 102 generates shock waves proximate to a focus 120, [0014], HIFU source 102 can be scanned over a treatment region to treat larger treatment sites, [0015]). The system also includes a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the ablation system to perform the method of claim 1 (HIFU system 100 includes function generator 104 and testing apparatus 130 which automatically control parameters of the ultrasound system based on a lesion type input from a user and therefore must include stored instructions, [0025]). Sapozhnikov discloses imaging the target tissue to monitor treatment (imaging system 114 monitors boiling bubbles in real time in the tissue, [0022]), but does not disclose an input/output interface configured to receive user input and display an image representing the sensory data. Sapozhnikov also does not disclose that the non-transitory computer-readable medium stores the instructions necessary to perform the steps disclosed by Law and Carol as discussed above with respect to claim 1. Zhang teaches a user interface displaying system parameters and monitored parameters and receiving user inputs (figures 100-105, [0684-0685, 0668]). Further, using software to run medical systems is ubiquitous. Therefore, before the application was filed, it would have been obvious to one having ordinary skill in the art to modify the treatment system disclosed by Sapozhnikov-Law-Carol to include a user interface as taught by Zhang and memory with instructions to allow a user to cause the system to perform the methods discussed above with respect to claim 1. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov, Law and Carol, or Sapozhnikov, Law, Carol and Zhang, further in view of Aida (US 5,485,839).
Regarding claims 21 and 22, the method of Sapozhnikov-Law-Carol and the system of Sapozhnikov-Law-Carol-Zhang do not specifically disclose how the array of transducer elements is moved. This is presumably because it does not matter. Applicant agrees with this assessment, noting that there are numerous ways to move the focal point created by the array ([0042] of Applicant’s specification). Aida discloses an ultrasound device with a transducer array (e.g. fig. 3) and teaches that the focal point can be directed either electrically or mechanically (col. 17 lines 26-30). It is noted that Aida also discloses creating unique dose patterns for particular regions of patients (figs. 13-14), including maximizing the distance between portions (col. 17 lines 19-22), further supporting the position that is well within the level of ordinary skill in the art to treat a large region of tissue using a set of smaller regions, where such a person would understand the factors that influence the choice of parameters and patterns of the smaller regions. Therefore, before the application was filed, it would have been obvious to modify the method of Sapozhnikov-Law-Carol and the apparatus of Sapozhnikov-Law-Carol-Zhang to include the use of an electrically steered array of transducers, as taught by Aida, that would produce the predictable result of allowing a user to treat tissue in a desired manner. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
It is noted, however, that the arguments directed to the total volume of treatment are not persuasive. The claimed range is 1 cubic centimeter to theoretically infinity. Applicant cannot reasonably argue that a person of ordinary skill in the art of ablation would only be motivated to treat tissue less than 1 cubic centimeter, particularly since multiple references cited during the course of prosecution state that small zones can be combined to large zones to treat tumors (e.g. Aida), where it is well established that tumors can be larger than 1 cubic centimeter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794